Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 12-13, 17 and 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2021/0297830 to Osawa in view of U.S. Patent Pub. 2014/0169261 to Ming.

Regarding claims 1 and 12, Osawa teaches a method comprising: 
receiving, by a first user equipment (UE) in a predefined UE group, a plurality of packets, the plurality of packets comprising: 
a first packet that is scrambled using a UE specific identifier, and 
a second packet that is scrambled using a UE group specific identifier associated with the UE group; (see Fig. 5 and sections [0045] to [0046], which teach that packets are address and scrambled using the UE ID RNTI and/or group RNTI and see Fig. 6 as 
Regarding the feature of:  
“forwarding, by the first UE, the plurality of packets”, as Osawa does not teach forwarding packets, Ming is added.
In an analogous art, Ming teaches receiving packets at any of a mobile device or mobile relay device (see Figs. 1-4) which are in a specific group.  Section [0032] explicitly teaches that the received packet destination is checked and if it is received at the (UE) relay device it is then forwarded to the destination (UE) mobile device. 
Therefore, as Osawa teaches that a UE may receive packets intended for itself specifically or intended for a group that the UE is in, and as Ming teaches forwarding packets from a first device in a group to another group device, it would have been obvious to modify Osawa with the forwarding of Ming, as Ming teaches that destination mobile devices may not be within wireless range, so transmitting to a relay device (which is in wireless range) for forwarding purposes to the destination is beneficial to user communications.  
Regarding claims 2 and 13, which recite “wherein the UE specific identifier comprises at least one of a UE specific radio network temporary identifier (RNTI) or a configured identifier, and the UE group specific identifier comprises a UE group specific RNTI”, as described above, Osawa teaches both that the UE specific IDs are an RNTI and/or the group RNTI is the specific identifier, as recited.  


Regarding claims 23 and 24, which recite “wherein one of the first packet and the second packet comprises data, and the other of the first packet and the second packet comprises control information with scheduling information”, see for example, sections [0037] to [0038] of Osawa, which teach that all the packets include data, scheduling assignment information (SA) and side-link control information (SCI), as recited. 


Claims 3-4 and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Osawa and Ming as applied to claims 1 and 12 above, and further in view of U.S. Patent Pub. 2011/0149876 to Venkatachalam. 

Regarding claims 3 and 14, which recite “wherein a packet is the first packet or the second packet, and forwarding the plurality of packets comprises: amplifying the packet and transmitting the amplified packet; decoding the packet, re-encoding the packet, and transmitting the re-encoded packet; or determining intermediate information of the packet and transmitting the intermediate information”, Venkatachalam is added. 
 

Therefore, as Osawa/Ming teach encoding and decoding packets and forwarding packets, and as Venkatachalam teaches that packets are decoded, encode and amplified, it would have been obvious to modify Osawa/Ming with the recited packet operations of Venkatachalam, as Venkatachalam teaches the conventionality of these packet operations which are used for encryption.

Regarding claims 4 and 15, which recite “wherein: the packet is the first packet and decoding the packet comprises descrambling the packet using the UE specific identifier; or the packet is the second packet and decoding the packet comprises descrambling the packet using the UE group specific identifier”, as described above in the rejection of claim 1, sections [0045] to [0049] of Osawa teach descrambling the packet based on the appropriate (UE or group) RNTI, as recited.


Claims 7 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Osawa and Ming as applied to claim 1 above, and further in view of U.S. Patent Pub. 2009/0213771 to Celentano.  


In an analogous art, Celentano teaches that wireless devices (see Fig. 1C) may receive and forward packets, based on the source and destination addresses.  See for example, Figs. 2-5 and sections [0070] to [0072], which teach a device in a group receiving beacon packets which include the destination address. 
Therefore, as Osawa/Ming teach forwarding to a destination device and as Celentano teaches a destination address (“identifier”) for packets in a group of devices, it would have been obvious to modify Osawa/Ming combination to use a destination address as an identifier, as is conventionally used to identify a destination device.  


Claims 5 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Osawa and Ming as applied to claim 1 above, and further in view of U.S. Patent Pub. 2008/0005639 to Fredericksen. 

Regarding claims 5 and 16, Osawa teaches a method comprising: 


Regarding the step of “forwarding, by the first UE, the plurality of packets, wherein a packet is the first packet or the second packet”, as described above in the rejection of claim 1 Ming teaches forwarding packets in section [0032].  
Regarding the steps of “forwarding the plurality of packets includes: 
decoding the packet: 
re-encoding the packet; and 
transmitting the re-encoded packet, wherein transmitting the re-encoded packet comprises transmitting a different redundancy version of the re-encoded packet”, as Osawa and Ming do not explicitly teach these features, Fredericksen is added. 
In an analogous art, Fredericksen teaches wireless forwarding received packets.  Section [0039] Fredericksen teaches that a received packet is decoded and re-encoded with a different redundancy version, as recited. 
Therefore, as Osawa/Ming teach forwarding packets to a destination device and as Fredericksen teaches packet decoding and re-encoding with different redundancy versions, it would have been obvious to modify Osawa/Ming combination to re-encode using this conventionally known methods of Fredericksen, as forwarding based on the technique of redundancy versions is conventionally used.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-5652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN S KELLEY/Primary Examiner, Art Unit 2646